FIRST AMENDMENT TO LICENSE AGREEMENT



This FIRST AMENDMENT TO LICENSE AGREEMENT (this “First Amendment”) is entered
into on the 22nd day of October, 2010, and made effective as of the 15th day of
October, 2010 (the “Effective Date”), by and between CyberDefender Corporation,
a Delaware corporation (“CyberDefender”), and GR Match, LLC, a Delaware limited
liability company (“GRM”).  GRM and CyberDefender may each be referred to herein
as a “Party” and, collectively, as the “Parties.”


RECITALS


WHEREAS, GRM and CyberDefender Corporation, a California corporation (as
predecessor in interest to CyberDefender), entered into that certain License
Agreement, dated as of April 1, 2010 (the “Agreement”);


WHEREAS, the Parties desire to amend the Agreement as set forth herein; and


WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.


NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agrees as follows:


1.           Amendment to Schedule D to the Agreement.  Attached hereto and made
a part hereof is an amended Schedule D to the Agreement which amended Schedule D
replaces in its entirety the Schedule D to the Agreement in effect immediately
prior to the Effective Date and is hereby made a part of the Agreement as of the
Effective Date.


2.           Agreement Regarding International Roll-Out Date.


(a)           CyberDefender acknowledges that GRM has notified CyberDefender in
writing that GRM has selected Australia, Canada and the United Kingdom as the
initial three (3) countries in which GRM proposes to sell and/or distribute the
Products in the International Territory (collectively, the “Selected Countries”)
as specified in the definition of the International Roll-Out Date.


(b)           CyberDefender acknowledges that it has not completed all actions
required under Section 4.3(a) of the Agreement in order to facilitate the sale
and use of the Products in the Selected Countries.  CyberDefender agrees to
notify GRM in writing when CyberDefender reasonably believes that it has
completed all actions required under Section 4.3(a) of the Agreement in order to
facilitate the sale and use of the Products in the Selected Countries.


 
 

--------------------------------------------------------------------------------

 
 
(c)           CyberDefender agrees that GRM shall have the one (1) time right to
cause the eighteen month (18) month cutoff date referenced in the definition of
the International Roll-Out Date to be delayed for a period of up to twelve (12)
months in the event GRM elects to delay its Marketing of the Products in the
International Territory for legitimate business reasons, including, without
limitation, delays in the development of those processes, systems or other
similar aspects of GRM’s business necessary to support GRM’s Marketing of the
Products in the International Territory.


3.            Conflict; Full Force and Effect.  In the event of any conflict
between this First Amendment and the Agreement, this First Amendment shall
control.  The Parties acknowledge and agree that, except as expressly provided
in this First Amendment, the provisions of the Agreement shall remain unmodified
and in full force and effect.
 
4.            Successors and Assigns.  This First Amendment is and shall be
binding upon each of the Parties and their respective successors and assigns.
 
5.            Recitals.  The recitals to this First Amendment are hereby
incorporated by reference herein.
 
6.            Governing Law.  This First Amendment shall be governed by the laws
of the State of California, without regard to its principles of conflict of
laws.
 
7.            Entire Agreement.  This First Amendment and the Agreement contain
the complete understanding and agreement of the Parties relating to the subject
matter hereof and thereof and supersede any prior understanding or agreement
related thereto, whether written or oral.
 
8.            Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which will be deemed an original, but together they will
constitute one and the same instrument.
 
[Signatures on following page]


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this First Amendment has been duly executed by the Parties
as of the date first above written.



 
GR Match, LLC,
 
a Delaware limited liability company
     
By:
     
Name: Kevin Knee
   
Title: Manager
       
CyberDefender Corporation,
 
a Delaware corporation
     
By:
     
Name: Gary Guseinov
   
Title: Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 


Schedule D


Products; Royalty


Territory in
Which
Product is
Sold
 
Product
 
Amount of
Royalty 
(per annual
subscription)
 
Any jurisdiction within the Domestic Territory or the International Territory
 
CyberDefender Early Detection Center
Ø     Antispyware and Antivirus PC software with unlimited software and threat
updates for 1 year.  Tier 1 and Tier 2 technical support included.
Ø    All software updates included
 
$
2.50
     
CyberDefender Early Detection Center Family Pak
Ø     Antispyware and Antivirus PC software with unlimited software and threat
updates for 1 year.  Tier 1 and Tier 2 technical support included.
Ø    All software updates included.
Ø    Software bundle includes 5 licenses which can protect up to 5 PCs
 
$
3.00
     
CyberDefender Registry Cleaner
Ø    Analyzes and fixes broken PC registries and performs other PC optimization
tasks.
Ø    Unlimited updates for 1 year.
 
$
2.50
 

 
 
4

--------------------------------------------------------------------------------

 
 